Citation Nr: 9910710	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-46 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) improved 
death pension benefits.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  He died in October 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1993 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that that the appellant was not eligible for VA 
improved death pension benefits as her income exceeded the 
death pension income limit.  A notice of disagreement was 
received in September 1993.  A statement of the case was 
issued in October 1993.  A substantive appeal was received 
from the veteran in December 1993.  In February 1997 the 
Board remanded this matter to the RO for the scheduling of a 
hearing there before a member of the Board.  Such a hearing 
was scheduled for March 1999, but the appellant failed to 
report for this hearing.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1992.

2.  An application for VA death pension benefits as surviving 
spouse of the veteran was not received from the appellant 
until March 1993.

3.  In her claim, the appellant indicated that she had annual 
income from SSA benefits in the amount of $10,783.20, $439.20 
of which was deducted for Medicare; as such, her total annual 
income was $10,344

4.  The veteran's burial expenses were paid in November 1992.

5.  The appellant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse with no dependents.


CONCLUSION OF LAW

The appellant's actual countable annualized income is 
excessive for the receipt of improved death pension benefits.  
38 U.S.C.A. §§ 1503, 1541, 1542 (West 1991); 38 C.F.R. 
§§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected improved death pension benefits payable 
by the VA to a surviving spouse of a veteran who served 
during wartime (because of the veteran's nonservice-connected 
death).  Basic entitlement exists if: (i) the veteran had 
qualifying service or (ii) the veteran was, at time of death, 
receiving or entitled to receive compensation or retired pay 
for a service-connected disability based on service during a 
period of war; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23 (1998).  38 U.S.C.A. 
§§ 1541, 1542 (West 1991); 38 C.F.R. § 3.3(b)(4) (1998).

Effective December 1, 1992, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,106.  38 C.F.R. § 3.23(a)(5); VA 
ADJUDICATION AND PROCEDURE MANUAL M21-1, Part I, Change 12, 
Appendix B (February 18, 1993).

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271(a) (1998).  Included in computation of annual income is 
income from Social Security Administration (SSA) benefits.  
The provisions regarding improved death pension benefits 
require that the surviving spouse's monthly income be 
annualized, i.e., multiplied by 12, from the date of 
entitlement and that income has been subtracted from the 
maximum annual pension income limit for a surviving spouse 
with no dependents. 38 C.F.R. §§ 3.271, 3.272 (1998).

The Board points out that burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible.  38 C.F.R. § 3.272(h) 
(1998). 

Applicable law also provides that the effective date for an 
award of nonservice-connected death pension based on a claim 
received on or after October 1, 1984, shall be the first day 
of the month in which the veteran's death occurred if a claim 
is received within 45 days of the date of the veteran's 
death; otherwise, the effective date shall be the date the 
claim is received. 38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(c)(3)(ii) (1998).  

The veteran died on October [redacted], 1992, and in March 1993, 
clearly more than 45 days later, the appellant's application 
for VA improved death pension benefits was received.  In her 
application, she indicated that she had annual income from 
SSA benefits in the amount of $10,783.20, $439.20 of which 
was deducted for Medicare.  As such, her total annual income 
was $10,344.  

Based on this information, the appellant's claim was denied 
as her actual countable annualized income was excessive for 
the receipt of improved death pension benefits.  The 
appellant appealed that determination.  She asserted that 
expenses paid by her for the veteran's burial should have 
been subtracted from her income.  

However, of record is a copy of a memorandum from a funeral 
home which notes that the burial expenses were "paid in 
full" as of November 25, 1992.  The appellant has contended 
that this date is incorrect and the RO has, on two occasions, 
requested (via letter) that she provide information to the 
contrary.  She has not provided any documentation to indicate 
that burial expenses were paid subsequent to November 1992.  
As there is no evidence to the contrary, the burial expenses 
paid by the appellant are not deductible.  38 C.F.R. 
§ 3.272(h) (1998).

Therefore, the Board finds that taking into consideration 
only the appellant's annual income from SSA, which is not 
excludable income under 38 C.F.R. § 3.272, her annual income 
is excessive for the receipt of improved death pension 
benefits.

Accordingly, although sympathetic to the appellant's claim, 
the Board concludes that the appellant's actual countable 
annualized income is excessive for the receipt of improved 
death pension benefits. 38 U.S.C.A. §§ 1503, 1541, 1542; 38 
C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 (1998). 
Therefore, the Board has no legal recourse but to deny the 
appellant's claim.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

